Citation Nr: 0833557	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  00-14 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection sarcoidosis, for purposes 
of accrued benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The veteran had active service from March 1962 to October 
1967.  The veteran died in November 1998.  The appellant is 
his surviving spouse.  

By rating action in January 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
denied service connection for sarcoidosis, including as due 
to herbicide exposure.  The veteran and his representative 
were notified of this decision and did not appeal.  In August 
1997, the veteran sought to reopen his claim of service 
connection for sarcoidosis a direct basis, but died prior to 
final adjudication by the RO.  

By rating action in February 2000, the RO denied entitlement 
to dependency and indemnity compensation (DIC) under 38 
U.S.C.A. § 1151 for the cause of the veteran's death, and 
reopened and denied the claim of service connection for 
sarcoidosis, for purposes of accrued benefits, on a de novo 
basis.  In April 2000, the appellant expressed 
dissatisfaction with the February 2000 rating decision.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the February 2000 rating decision by the RO.  
In April 2004, the Board denied the appellant's claims for 
DIC under 38 U.S.C.A. § 1151.

The appellant appealed the Board's April 2004 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a January 2007 Memorandum 
Decision, the Court affirmed the Board's denial of DIC 
benefits under 38 U.S.C.A. § 1151, and remanded to the Board 
the issue of whether the appellant is entitled to accrued 
benefits for the veteran's pending claim for service 
connection for sarcoidosis at the time of death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As noted, by rating action in February 2000, the RO denied 
the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1151, and reopened and denied the claim of 
service connection for sarcoidosis, for purposes of accrued 
benefits, on a de novo basis.  In April 2000, the appellant 
expressed dissatisfaction with the February 2000 rating 
decision.  However, the issue for accrued benefits was not 
included in the statement of the case (SOC) promulgated April 
2000.  In July 2000, the appellant, again, expressed her 
dissatisfaction with the February 2000 RO determination and 
offered specific argument concerning the claim for accrued 
benefits.  However, no further action was taken on this 
matter and an SOC was not promulgated.  Thus, the claim for 
accrued benefits was not in appellate status when the Board 
adjudicated and denied the claim for DIC in April 2003; the 
appellant appealed that decision to the Court.  

On appeal to the Court, the Secretary of the Department of 
Veterans Affairs conceded that the appellant's July 2000 
letter was a clear expression of disagreement and a desire to 
appeal the claim for accrued benefits, and advocated a remand 
of the issue for appropriate development.  

In a Memorandum Decision in January 2007, the Court affirmed 
the Board decision for DIC under 38 U.S.C.A. § 1151, and 
remanded the claim of service connection for sarcoidosis, for 
purposes of accrued benefits for appropriate development.  
The Court stated further that, if on remand, the appellant is 
found to be entitled to accrued benefits, the Board or RO 
must also determine whether she is entitled to DIC on the 
basis that the service-connected sarcoidosis caused or 
materially contributed to the veteran's death.  

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that when there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC regarding the denied issue.  
The RO's failure to issue an SOC for the appellant's claim of 
service connection for sarcoidosis, for purposes of accrued 
benefits is a procedural defect requiring remand.  Godfrey v 
Brown, 7 Vet. App. 398, 408 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for the claim of service 
connection for sarcoidosis, for purposes 
of accrued benefits, including DIC and 
cause of death.  

2.  Thereafter, the appellant and her 
representative should be furnished a SOC 
for the issue of service connection for 
sarcoidosis, for purposes of accrued 
benefits, and should be notified of the 
need to file a timely substantive appeal 
should she wish the Board to address this 
matter.  If a substantive appeal is 
received, the AMC should undertake any 
additional development deemed necessary, 
to include obtaining a VA opinion as to 
the etiology and, if feasible, date of 
onset of the veteran's sarcoidosis.  

3.  If the issue of service connection 
for sarcoidosis for purposes of accrued 
benefits is granted, the RO must 
determine whether the appellant is 
entitled to DIC benefits on the basis 
that the service-connected sarcoidosis 
caused or materially contributed to the 
veteran's death.  If the benefits sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

